DETAILED ACTION
Currently, claims 47-56 and 58-69 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.

Regarding the Applicants argument that one of ordinary skill in the art would not have been motivated to combine Maroney and Martin according to the rationale to combine asserted by the Office, the Examiner respectfully disagrees (see Applicant Arguments/Remarks Made in an Amendment, filed 4/25/2022, page 7).
Specifically, the Applicant argues that the finding of obviousness cannot be predicated on the mere identification in the prior art of individual components of the claimed limitations, and requires a rationale for combining the prior art references (see Applicant Arguments/Remarks Made in an Amendment, filed 4/25/2022, page 7).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, it is the Examiners view that that the identification in the prior art of the individual components has been provided, specifically the components for collecting hail impact force using a plurality of weather sensing apparatus (see [0005], [0076]-[0079], [0115], and [0129] of Martin as previously presented). Additionally, the Examiner has provided a rationale for combining the prior art as allowing for the accurate remote assessment of hail damage in order to determine when roof replacement is required as suggested by Martin (see [0005]).
Therefore, while the Examiner agrees that Maroney teaches the benefits of evaluating hail damage for houses, however Maroney fails to teach evaluating hail damage by collecting hail impact force using the plurality of weather sensing apparatus. Thus, as Martin teaches evaluating hail damage by collecting hail impact force using the plurality of weather sensing apparatus and provides the rationale to combine with the teachings of Maroney as previously presented, the Examiner maintains that before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Maroney such that hail energy data including impact force was collected as suggested by Martin to arrive at the instant invention of claims 47 and 62.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 49--56, 58-62, and 64-69 are rejected under 35 U.S.C. 103 as being unpatentable over Maroney et al. (US Pat. No. 8,400,299 B1, hereinafter Maroney) in view of Martin (US PGPUB 2014/0007703 A1, hereinafter Martin) and Housen (US PGPUB 2009/0326835 A1, hereinafter Housen).

Regarding claim 47, Maroney teaches a method for providing weather information for a geographical area (see Fig. 3-7; see also col. 7, line 28 through col. 9, line 25, hail data collected provides weather data (hail data) for an area), the method comprising: a) collecting hail data from a plurality of weather-sensing apparatus present in a geographical area (see Fig. 3, 4, and 6, collection of hail data using plurality of weather-sensing apparatus (hail sensors) 307; see also col. 9, lines 4-18, hail damage detection reports generated for particular houses and/or area; wherein the Examiner interprets that reports from an area are based on hail damage detection from several houses in a particular geographic location); and b) providing real-time weather information for the geographic area (see Fig. 6-7 and col. 7, line 28 through col. 9, line 25, collected hail data is collected for a geographical area, neighborhood, etc. and thus provides real-time weather (hail) data for said area).
Maroney fails to teach collecting hail impact force using the plurality of weather sensing apparatus.
Martin teaches a hail strike recording device that collects hail energy data using a weather sensing apparatus (see [0076)-[0079], hail energy data including impact energy, mass, and maximum diameter dimension measured and determined as described) and records the hail energy data for hail damage evaluation (see [0005], hail damage evaluation for insurance and construction industries); wherein the hail data includes impact force (see [0115] and [0129], description of forces measured associated with the hail impact).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Maroney such that hail energy data including impact force was collected as suggested by Martin. This would allow for the accurate remote assessment of hail damage in order to determine when roof replacement is required as suggested by Martin (see [0005]).

Furthermore, Maroney as modified by Martin above fails to teach modeling hail impacts for said geographic area using said hail impact force from said plurality of weather-sensing apparatuses.
Housen teaches modeling hail impacts for said geographic area using said hail impact force from said plurality of weather-sensing apparatuses (see [0109], data collected from multiple sensors used to generate hail simulations on various components as described, wherein the Examiner interprets that the hail simulations require modeling of the collected data in order to generate the simulations).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the method of Maroney as modified by Martin above such that hail impact force was also provided for modeling of hail impacts as suggested by Housen. This would allow for the system to simulate the impact of hail on components, thereby allowing for the prediction of how said components will perform against hail as described by Housen (see [0108]).

Regarding claim 49, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 47.
Maroney as modified by Martin and Housen above fails to specifically teach producing a time series of hail impact force.
However, Martin further teaches producing a time series of hail energy data (see [0074]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the method of Maroney as modified by Martin and Housen above such that a time series of hail impact force was collected as further suggested by Martin. This would allow for the accurate remote assessment of hail damage in order to determine when roof replacement is required as suggested by Martin (see [0005]).

Regarding claim 50, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 47.
Maroney as modified by Martin and Housen above fails to specifically teach further providing hail size data.
However, as described above, Martin teaches that hail size data may be determined for the purpose of providing information to the insurance or construction industries (see [0005], collection of data for insurance/construction industries; see also [0076]-[0079, hail size data may be determined from the impact energy measurements).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the method of Maroney as modified by Martin and Housen above such that hail size data was collected as further suggested by Martin for the purpose of providing additional information to the insurance industry. This would allow for the accurate remote assessment of hail damage in order to determine when roof replacement is required as suggested by Martin (see [0005]).

Regarding claim 51, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 47.
Maroney as modified by Martin and Housen above fails to specifically teach that the collected hail impact force data comprises differentiating wind detected by a weather-sensing apparatus from hydrometeor impacts impacting said weather-sensing apparatus by analysis of a time-series dataset of force measurements recorded as a function of the time domain.
However, Martin further teaches that the system and method differentiate between hydrometeor impacts and wind by utilizing both a hail sensor and a wind anemometer (see [0061]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the method of Maroney as modified by Martin and Housen above such that hydrometeor data was differentiated by wind data as further suggested by Martin for the purpose of providing additional information to the insurance industry. This would allow for the accurate remote assessment of hail/weather damage in order to determine when roof replacement is required as suggested by Martin (see [0005]).

Regarding claim 52, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 47.
Furthermore, Maroney teaches providing an alert (see col. 7, line 28 through col. 9, line 25, insurance agency receives alert regarding hail damage).

Regarding claim 53, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 47.
Furthermore, Maroney teaches wherein two or more weather-sensing apparatus are separated from one another by more than 100 meters (see col. 9, lines 4-18, hail damage detection reports generated for particular houses and/or area; wherein the Examiner interprets that reports from an area are based on hail damage detection from several houses in a particular geographic location which may be separated by more than 100 meters).

Regarding claim 54 and 55, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 47.
Maroney as modified by Martin and Housen above fails to teach that modeling hail impacts for said geographical area using said hail impact force from said plurality of weather-sensing apparatuses comprises signal processing and/or peak fitting; wherein modeling hail impacts for said geographical area using said hail impact force from said plurality of weather-sensing apparatuses comprises applying a statistical analysis to said impact force data.
Housen teaches modeling hail impacts for said geographic area using said hail impact force from said plurality of weather-sensing apparatuses (see [0109], data collected from multiple sensors used to generate hail simulations on various components as described, wherein the Examiner interprets that the hail simulations require modeling of the collected data in order to generate the simulations).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to include in the method of Maroney as modified by Martin and Housen above signal processing and mathematical analysis in order to transform analog signals into digital signals and provide computer analysis using statistical modeling in order to provide weather alerts.  This is because signal processing and statistical analysis of weather data is known in the art to provide accurate weather predictions.

Regarding claim 56, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 47.
Maroney as modified by Martin and Housen above fails to specifically teach providing real-time or predicted hail impact force information for the geographical area comprises providing real-time or predicted hail impact force information graphically to the user.
However, Martin further teaches a graphical user interface which provides data to the user (see [0123]-[0124]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the method of Maroney as modified by Martin and Housen above such that the user was provided with real-time graphical data including hail impact force. This would allow the user or insurance agency to provide immediate information and support to the user.

Regarding claim 58, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 47.
Furthermore, Maroney teaches that wherein said weather-sensing apparatus of said plurality of weather-sensing apparatuses comprises a processor configured to process said signals determine an amount of hail impacting the apparatus during a time period (see col. 7, line 28 through col. 9, line 25, discussion of producing hail statistical analysis based on number of damage reports for the same house, which is considered as measuring the frequency or number of hail events logged).

Regarding claim 59, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 47.
Furthermore, Maroney teaches that a weather-sensing apparatus of said plurality of weather-sensing apparatuses further comprises an accelerometer and/or a sound sensor (see col. 8, lines 30-39, description of use of sound sensors and/or accelerometers to detect damage).

Regarding claim 60, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 47.
Furthermore, Maroney teaches communicating said hail impact force over a wireless network (see Fig. 5).

Regarding claim 61, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 47.
Furthermore, Maroney teaches providing hail geographic location data (see col. 9, lines 4-18, hail damage detection reports generated for particular houses and/or area; wherein the Examiner interprets that reports from an area are based on hail damage detection from several houses in a particular geographic location).

Regarding claim 62, Maroney teaches a system (see Fig. 3-7; see also col. 7, line 28 through col. 9, line 25) comprising: a) a plurality of weather-sensing apparatus in a geographical area (see Fig. 3, 4, and 6, collection of hail data using weather-sensing apparatus (hail sensors) 307; see also col. 9, lines 4-18, hail damage detection reports generated for particular houses and/or area; wherein the Examiner interprets that reports from an area are based on hail damage detection from several houses in a particular geographic location); and b) an alerting component configured to communicate real-time or predicted weather information for the geographical area (see Fig. 6-7 and col. 7, line 28 through col. 9, line 25, collected hail data is collected for a geographical area, neighborhood, etc. and thus provides real-time weather (hail) data for said area).
Maroney fails to specifically teach collecting hail impact force.
Martin teaches a hail strike recording device that collects hail energy data using a weather sensing apparatus (see [0076)-[00790], hail energy data including impact energy, mass, and maximum diameter dimension measured and determined as described) and records the hail energy data for hail damage evaluation (see [0005], hail damage evaluation for insurance and construction industries), wherein the hail data includes impact force (see [0115] and [0129], description of forces measured associated with the hail impact).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Maroney such that hail impact force was collected as suggested by Martin. This would allow for the accurate remote assessment of hail damage in order to determine when roof replacement is required as suggested by Martin (see [0005]).

Furthermore, Maroney as modified by Martin above fails to teach a processor configured to model hail impacts for said geographical area using hail impact force collected from said plurality of weather-sensing apparatuses.
Housen teaches modeling hail impacts for said geographic area using said hail impact force from said plurality of weather-sensing apparatuses (see [0109], data collected from multiple sensors used to generate hail simulations on various components as described, wherein the Examiner interprets that the hail simulations require modeling of the collected data in order to generate the simulations).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the system of Maroney as modified by Martin above such that hail impact force was also provided for modeling of hail impacts as suggested by Housen. This would allow for the system to simulate the impact of hail on components, thereby allowing for the prediction of how said components will perform against hail as described by Housen (see [0108]).

Regarding claim 64, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 62.
Maroney as modified by Martin and Housen above fails to specifically teach that the processor is further configured to differentiate wind detected by a weather-sensing apparatus from hydrometeor impacts impacting said weather-sensing apparatus by analysis of a time-series dataset of force measurements recorded as a function of the time domain.
However, Martin further teaches that the system and method differentiate between hydrometeor impacts and wind by utilizing both a hail sensor and a wind anemometer (see [0061]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Maroney as modified by Martin and Housen above such that hydrometeor data was differentiated by wind data as further suggested by Martin for the purpose of providing additional information to the insurance industry. This would allow for the accurate remote assessment of hail/weather damage in order to determine when roof replacement is required as suggested by Martin (see [0005]).

Regarding claim 65 and 66, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 62.
Maroney as modified by Martin and Housen above fails to teach that said processor is further configured apply a statistical analysis to said hail impact force; wherein the processor is further configured to perform signal processing and/or peak fitting.
However, as described above, Housen teaches modeling hail impacts for said geographic area using said hail impact force from said plurality of weather-sensing apparatuses (see [0109], data collected from multiple sensors used to generate hail simulations on various components as described, wherein the Examiner interprets that the hail simulations require modeling of the collected data in order to generate the simulations).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to use in the device of Maroney as modified by Martin and Housen above includes signal processing and mathematical analysis in order to transform analog signals into digital signals and provide computer analysis using statistical modeling in order to provide weather alerts.  This is because signal processing and statistical analysis of weather data is known in the art to provide accurate weather predictions.

Regarding claim 67, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 62.
Furthermore, Maroney teaches that said alerting component is further configured to communicate hail geographic location data and/or time of hail impact (see col. 9, lines 4-18, hail damage detection reports generated for particular houses and/or area and compared to weather reports; wherein the Examiner interprets that reports from an area are based on hail damage detection from several houses in a particular geographic location and wherein the time of hail damage is required to compare to local weather reports for comparison purposes).

Regarding claim 68, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 62.
Furthermore, Maroney teaches wherein two or more weather-sensing apparatus are separated from one another by more than 100 meters (see col. 9, lines 4-18, hail damage detection reports generated for particular houses and/or area; wherein the Examiner interprets that reports from an area are based on hail damage detection from several houses in a particular geographic location which may be separated by more than 100 meters).

Regarding claim 69, Maroney as modified by Martin and Housen above teaches all of the limitations of claim 62.
Furthermore, Maroney teaches that the system is configured to communicate real-time or predicted hail impact force information for the geographical area and/or an alert to a mobile phone (see col. 8, lines 40-59, customer mobile devices receives hail data and or alerts).

Allowable Subject Matter
Claims 48 and 63 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 48 and 63, Maroney in view of Martin, Housen, and Gerardi (US Pat. No. 5,117,687, hereinafter Gerardi) represents the best art of record. However, Maroney in view of Martin, Housen, and Gerardi fails to encompass all of the limitations of currently amended independent claims 48 and 63.
Specifically, Gerardi teaches a weather-sensing apparatus (see col. 1, lines 5-11, device for measuring wind direction and speed) comprising a spherical drag-generating component (see Fig. 2, 3-d airflow magnitude and direction sensor 50 has drag sphere 2); a shaft connected to the spherical drag-generating component (see Fig. 2, support tube 8 connected to drag sphere 2); two or more force (strain) sensors connected to the shaft (see Fig. 2, strain sensors 19); and a processor (see Fig. 1, processor 32 within signal processor 6) configured to calculate three-dimensional vector data from strain sensor signals, wherein a force applied to the spherical drag-generating component produces a force detected by the two or more force (strain) sensors (see Fig. 1, signal processor 6; see also col. 3, line 29 through col. 4, line 16, discussion of conversion of force on the drag sphere to wind speed and direction).
However, all of Gerardi, Maroney, Martin, and Housen fails to teach that said weather-sensing apparatus of said plurality of weather-sensing apparatuses comprises: i) a rigid fixture; ii) a drag-generating component directly attached to said rigid fixture by a plurality of strain sensors; and iii) a processor configured to produce hail impact force from signals provided by said plurality of strain sensors.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 48 and 63 and the examiner can find no teachings for a method and system for providing hail data to an insurance agency as claimed, which specifically includes that said weather-sensing apparatus comprises: i) a rigid fixture; ii) a drag-generating component directly attached to said rigid fixture by a plurality of strain sensors; and iii) a processor configured to produce hail data from signals provided by said plurality of strain sensors, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855